Title: From Alexander Hamilton to Thomas Parker, 14 December 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            Phia. Dr. 14. 1799
          
          I have received your letter of the twenty eighth of November, and have directed James Miller Eqr. the Assistant Quarter Master General to — supply — in due time with the funds necessary to complete perform the contract into which you have has been entered into on the part of the United States
          Col. Parker
        